On Rehearing.
LAND, J.
[2] The plaintiff in his petition for a rehearing having pointed out that this court overlooked a cryptic notation of the recordation of the tax deed in question, a rehearing was granted, as a matter of course.
In June, 1889, Alex Thibodeaux and Ohas. S. Babin, Jr., purchased at tax sale the following described lands:
“(548 acres) N. part of Sec. 79, T. 9 S., R. 5 E., and Sec. 41, T. 10 S., R. 5 E., assessed as unknown, formerly belonging to the representatives of Francois Moreaux.”
In May, 1890, Mrs. Marie Odéide Mouton, Benjamin Falk, and Andrew Cayard, brought a jactitation suit against the said Thibodeaux and Babin, representing they were slandering the titles of the petitioners in and to three distinct and separate tracts, part and parcel of a larger tract, being section 79, township 9 S., range 5 E., section 21, township 9 S., R. 5 E., and sections 40 and 41, township 10, *821R. 5 E., formerly belonging to Francois Moreau and Jean Chas. Dugas. The petition Alleged that:
The land claimed by Marie Odéide Mouton, '“containing 144 acres, is bounded north and east by lands belonging to the heirs of Alexander Mouton, south by land of Mrs. Marie Mouton ■wife of Homer Mouton, and west by * *
The petition also described the land claim•ed by Benjamin Falk, containing 160 arpents, as bounded by the lands of certain proprietors ; and also a tract of 160 acres, in which Andrew Cayard claimed one undivided third Interest.
This suit was compromised by act of date August 28, 1890, and recorded November 24th •of the same year, in which said Thibodeaux And Babin retroceded, transferred, and set over unto the three plaintiffs in said suit all their rights, titles, and interest which they had in and to the tracts claimed by said ■plaintiffs in their petition; that is, they renounced and abandoned unto, and in favor of •said parties, all the rights, titles, and interest that they may have acquired to said particular tracts or parcels of land, to quote, “which are designated as under Nos. 1 and 4 — out of lot No. 1 — containing one hundred and sixty arpents, in superficial area, two arpents front from the northeast line, by ten arpents in depth, are retained and not transferred,” making a retrocession of only 140 arpents out of said lot 1, as per plan of Jackson, surveyor, etc.
The plaintiffs,' through their agent, accepted the “transfer and retrocession.”
The consideration was the sum of $57.15,' and a grant of right of way “on the northwest boundary of the tracts or parcels of land, herein retroceded.” The price was •about 20 per cent, over and above the taxes, •costs, etc., paid by the tax purchasers.
This retrocession, or abandonment, was in favor of all three of the plaintiffs in that •suit, and was in no proper sense an acquisition of a new title by any of them. If they, as alleged, owned certain lands described in the tax deed, they owed the taxes assessed against the same, and the price of the retro-cession operated merely as a redemption or payment of the taxes. See Duvigneaud v. Loquet, 131 La. 568, 59 South. 992; Bossier v. Herwig, 112 La. 539, 36 South. 557.
The transaction was a compromise of a lawsuit. The act of compromise was not a conveyance, but a renunciation of claims of title to certain tracts of land by the tax purchasers.
As to the tax title, it appears that the tax sale purported to convey 584 acres of land, N. part of section 79, T. 9, R. 5 E., and section 41, T. 10 S., R. 5 E., assessed to unknown owner, but formerly belonging to the representatives of Francois Moreau.
It is conceded that the land in dispute is not located in said section 41, which is in a different township and was correctly described. Defendants contend that description in the tax deed in so far as it relates to section 79 is void for uncertainty.
Section 79 was superimposed upon a very narrow and very long Spanish grant, which was confirmed to Francois Moreau. The contiguous section 21 was superimposed upon a similar Spanish grant, which was confirmed to John O. Dugas. Moreau and Dugas prior to 1831 sold out to the Martin family, who partitioned both sections as a' whole in the year 1834, by virtue of a judgment of the district court for the parish of St. Martin. The partition was made pursuant to a plan made by Wm. B. Jackson, deputy surveyor, by which the property was divided into a number of lots.
More than! a half century later the assessor of the parish of St. Martin made the assessment under which the “north part of Sec. 79” was sold at tax sale to Thibodeaux and Babin, as property formerly belonging to the representatives of Francois Moreau —owner unknown. The words “north part” *823in themselves do not indicate any definite quantity of land, nor lias there been produced any survey, plan, deed, or other record, tending to show that section 79 has ever been divided into a north part and a south part. On the contrary, the Jackson survey of 1832 demonstrates that sections 79 and 21 were subdivided as one tract of land. Hence it is plain that the tax sale in question was void as to land in section 79, and conveyed no title whatever to the purchasers, who evidently knew of this radical defect in their tax title as shown by the retrocession aforesaid.
Where the description in a tax deed is insufficient to identify the land sold, nothing passes by virtue of the sale. Levy v. Gause, 112 La. 789, 36 South. 684.
The prescription of three years cannot give validity to a tax deed which is void for want of a description by which the property can be identified. Brock v. E. McIlhenny’s Sons, 136 La. 903, 67 South. 951. A retrocession and abandonment of their tax title by the purchasers to and in favor of parties claiming to be the owners of property sold, as belonging to unknown owners, conveys no new title to the claimants. Otherwise, on the question of title, we see no good reason to change our former conclusions.
It is therefore ordered that our former decree herein be reinstated and made the final judgment of the court.
O’NIELL, J., dissents.